                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:02-CR-144-BR


UNITED STATES OF AMERICA                        )
                                                )
                                                )
              v.                                )          ORDER
                                                )
FINESSE ALLAH                                   )


       This matter is before the court on defendant=s 24 May 2019 motion for recognition of

name change. (DE # 55.) Attached to the motion is a copy of a Name Change Order from

Kentucky state court authorizing the change of defendant=s name to Finesse Infinite Allah. The

motion is ALLOWED. The Clerk is DIRECTED to change the caption of the case on the

docket to reflect defendant=s name as Finesse Infinite Allah f/k/a Finesse Allah f/k/a Marvin Mac

Melvin.

       This 21 June 2019.




                                     __________________________________
                                                 W. Earl Britt
                                                 Senior U.S. District Judge
